DETAILED ACTION
Applicants’ arguments, filed 19 February 2021, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Withdrawn Rejections
The examiner has withdrawn the previously applied prior art rejections and has withdrawn the previously applied double patenting rejection over US Patent 9,949,915. This is at least because, while the ingredients of hydrolyzed ceratonia silique seed extract, zea mays starch, guar hydroxypropyltrimonium chloride, and polyquaternium-7 are known, there would have been no indication that this combination would have been expected to have been non-comedogenic when combined with C13-C15 alkanes, phenoxyethanol, and glycerin and water, in the percentages recited by the claims.
The examiner cites Botto et al. (US 2015/0297504 A1) as relevant. Botto et al. (hereafter referred to as Botto) is drawn to a Ceratonia siliqua seed extract, as of Botto, title and abstract. However, there is no indication that this is non-comedogenic. Also, Botto does not teach zea mays starch, guar hydroxypropyltrimonium chloride, or 
The examiner also cites Skin Reference (http://skinreference.com/comedogenic-ratings-causes-acne/ accessed 31 May 2018, 11 printed pages). Skin reference teaches that Zea Mays starch has a comedogenic rating of 2-4, as of page 10. This would appear to go against the indication that the skilled artisan could have added Zea Mays starch to a composition and to have made a composition that does not have the tendency to block pores or cause acne.
The examiner additionally notes that one of the elements recited in all of the pending claims is hydrolyzed ceratonia siliqua seed extract. This is understood to differ from unhydrolyzed ceratonia siliqua seed extract. Such unhydrolyzed ceratonia siliqua seed extract is taught as of at least Bayerlein et al. (US Patent 4,661,475), column 1 lines 42-45. Said unhydrolyzed ceratonia siliqua seed extract appears to be a gum known as locust bean gum. The skilled artisan would have expected that hydrolysis of silique ceratonia seed extract would likely have resulted in compounds with lower molecular weights and viscosities as compared with locust bean gum on the grounds that hydrolysis would likely have broken down the large polymeric structures in locust bean gum to lower molecular weight structures with a lower viscosity due to their lower molecular weights.


Non-Statutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 



Claims 23, 25, 27-29, 31-36, 39, and 41-45 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,159,637. Although the claims at issue are not identical, they are not patentably distinct from each other because for the following reasons:
The instant claims drawn to a hair and scalp composition. The compositions of the instant claims comprise hydrolyzed ceratonia silique seed extract, zea mays starch, and guar hydroxypropyltrimonium chloride, as well as ingredients such as water, C13-C15 alkanes, either glycerin or disodium EDTA and citric acid. The claimed compositions do not have a tendency to block pores or cause acne. 
Conflicting claim 1 is drawn to a composition that does not have a tendency to block pores or cause acne. This composition comprises water, C13-C15 alkanes, bisabolol, phenoxyethanol, cetearyl alcohol, behentrimonium chloride, hydrolyzed ceratonia silique seed extract, zea mays starch, guar hydroxypropyltrimonium chloride 
The instant and conflicting claims differ because, while the conflicting claims recite all of the required ingredients, they are not recited in the same claim. As such, the conflicting claim does not effectively anticipate the instant claims. The subject matter of the conflicting claims does not effectively anticipate that of the instant claims insofar as these combinations must be selected from various lists/locations in the conflicting claims. It would have been obvious, however, to make the instantly claimed combination since each component is taught as being useful in making the compositions of the conflicting claims.


Claims 23, 25, 27-29, 31-36, 39, and 41-45 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 10,813,872 (formerly US application 16/739,774). Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons:

Conflicting claim 1 is drawn to a formulation for treating hair. The composition comprises ingredients including but not limited to water, glycerin, citric acid, bisabolol, EDTA, phenoxyethanol, zea mays starch, and hydrolyzed ceratonia siliqua seed extract. This composition is fragrance free and excludes comedogenic ingredients; as such, it would have been expected not to have had a tendency to block pores or cause acne.
The instant and conflicting claims differ because, while the conflicting claims recite all of the required ingredients, they are not recited in the same claim. As such, the conflicting claim does not effectively anticipate the instant claims. The subject matter of the conflicting claims does not effectively anticipate that of the instant claims insofar as these combinations must be selected from various lists/locations in the conflicting claims. It would have been obvious, however, to make the instantly claimed combination since each component is taught as being useful in making the compositions of the conflicting claims.


Response to Arguments Regarding Double Patenting Rejections
In applicant’s response on 19 February 2021 (hereafter referred to as applicant’s response), applicant requests that the double patenting issues be held in abeyance, as .


Conclusion
No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC SHOMER whose telephone number is (571)270-7671.  The examiner can normally be reached on 7:30 AM to 5:00 PM Monday Through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick F Krass can be reached on (571)272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ISAAC . SHOMER
Primary Examiner
Art Unit 1612



/ISAAC SHOMER/           Primary Examiner, Art Unit 1612